Citation Nr: 1424712	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for mild degenerative changes, status post fracture left fibula, left knee, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for anterior cruciate ligament tear, medical meniscus tear and cartilage loss, right knee, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Marine Corps from December 1973 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision denied entitlement to increased ratings for the Veteran's left and right knee disabilities.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In August 2011, the RO issued a statement of the case (SOC) continuing the denials.  The Veteran, however, did not receive the SOC until October 2011, because it was sent to the wrong mailing address.  In December 2011, the Veteran perfected a timely appeal.  In June 2013, the Veteran testified at a videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his testimony and various written statements, the Veteran has reported worsened symptoms since his last VA examination in December 2009.  At his June 2013 Board hearing, the Veteran testified that he experiences constant extreme sharp pain, frequent flare-ups, and instability in both knees.  The Veteran noted that his right knee is significantly worse than his left.  He also reported use of a cane for ambulation, an assistive device not previously needed.  As a result of his worsened condition, the Veteran reported difficulty walking or standing for extended periods.  See also April 2010 NOD; December 2011 VA Form 9.

Based on the aforementioned symptomatology, and further considering that the Veteran's last relevant VA compensation and pension (C&P) examination was in December 2009, the Board finds that a new examination should be scheduled to determine the severity of his service-connected left and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

At the conclusion of the hearing, the Veteran's representative requested the record remain open for 60 days to afford the Veteran an opportunity to submit the report of a private medical provider he was scheduled to see in July 2013.  The undersigned granted the Veteran's request; however, the record does not reflect that any additional evidence in the form of a private medical report was received.  On remand, the AOJ should contact the Veteran to determine if he was seen by the private physician, and if so, obtain any relevant medical records from the visit and subsequent treatment.

Additionally, in his April 2010 NOD, the Veteran reported having received treatment for his knees from Harrisburg Hospital in Harrisburg, Pennsylvania, and Northwest Medical Center in Margate, Florida.  On remand, attempts should be made to obtain any available medical records relevant to the Veteran's knee disabilities.

Finally, as the Veteran has essentially argued that his knee disabilities present an exceptional disability picture, the AOJ must consider application of extraschedular ratings.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's knee disabilities.  Such development includes contacting the Veteran to determine whether he was seen by a private physician in July 2013, and if so, obtaining any relevant medical records from the visit and subsequent treatment.  It also includes requesting relevant medical records from Harrisburg Hospital in Harrisburg, Pennsylvania, and Northwest Medical Center in Margate, Florida.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his knee disabilities.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's increased rating claims based on the entirety of the evidence.  In so doing, consider whether the claims warrant referral for extraschedular consideration.  If a benefit sought is not granted, the Veteran and his representative should be provided with an SSOC and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

